                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,                           Case No. 10-cr-20397
                                                    Hon. Mark A. Goldsmith
vs.

D-3 JEROME ANDREWS,

            Defendant.
____________________________/

                         OPINION & ORDER
  DENYING DEFENDANT’S MOTION TO VACATE SENTENCE PURSUANT TO 28
                     U.S.C. § 2255 (Dkts. 294, 305)

       Defendant Jerome Andrews pleaded guilty to four counts of interference with commerce

by robbery, 18 U.S.C. § 1951(a), and four counts of use of a firearm during and in relation to a

crime of violence, 18 U.S.C. § 924(c). He was sentenced on October 17, 2013, and did not appeal

his conviction. Now, he seeks relief under 28 U.S.C. § 2255 in light of the Supreme Court’s

holdings in Dimaya v. Sessions, 138 S. Ct. 1204 (2018), and Dean v. United States, 137 S. Ct.

1170 (2017). For the reasons that follow, the Court denies Andrews’ request.

                                    I.     BACKGROUND

       On May 21, 2018, Defendant Jerome Andrews filed a letter with the Court, wherein he

requested the appointment of an attorney and also referenced the Supreme Court’s recent decision

in Dimaya, 138 S. Ct. 1204. See 5/21/2018 Request for Appointment of Counsel (Dkt. 294). On

June 14, 2018, recognizing that Andrews’ request could be characterized as a motion to vacate, set

aside, or correct his sentence pursuant to 28 U.S.C. § 2255, this Court issued an order requiring

Andrews to inform the Court whether he would like his filing to be construed as such a motion.

See 6/14/2018 Order regarding Defendant’s request (Dkt. 298).
                                                1
       Andrews subsequently filed a letter stating that he “would like to amend both fillings [sic]

as a 28 U.S.C. § 2255 motion.” See 8/8/2018 Letter (Dkt. 305). The Court therefore construed

his May 21, 2018 filing as a motion for relief under § 2255. The Government then filed a response

to the motion (Dkt. 309).

                               II.     STANDARD OF REVIEW

       This motion is brought pursuant to 28 U.S.C. § 2255, which provides in pertinent part:

               A prisoner in custody under sentence of a court established by Act
               of Congress claiming the right to be released upon the ground that
               the sentence was imposed in violation of the Constitution or laws of
               the United States, or that the court was without jurisdiction to
               impose such sentence, or that the sentence was in excess of the
               maximum authorized by law, or is otherwise subject to collateral
               attack, may move the court which imposed the sentence to vacate,
               set aside or correct the sentence.

28 U.S.C. § 2255.

       To prevail on a § 2255 motion, “a petitioner must demonstrate the existence of an error of

constitutional magnitude which has a substantial and injurious effect or influence on the guilty

plea or the jury’s verdict.” Humphress v. United States, 398 F.3d 855, 858 (6th Cir. 2005). Non-

constitutional errors are generally outside the scope of § 2255 relief. See United States v. Cofield,

233 F.3d 405, 407 (6th Cir. 2000). A movant can prevail on a § 2255 motion alleging non-

constitutional error only by establishing “a fundamental defect which inherently results in a

complete miscarriage of justice, or an error so egregious that it amounts to a violation of due

process.” Watson v. United States, 175 F.3d 486, 488 (6th Cir. 1999).

       A court should grant a hearing to determine the issues and make findings of fact and

conclusions of law on a § 2255 motion “[u]nless the motion and the files and records of the case

conclusively show that the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b). No evidentiary

hearing is required if the petitioner’s allegations “cannot be accepted as true because they are


                                                 2
contradicted by the record, inherently incredible, or conclusions rather than statements of fact.”

Valentine v. United States, 488 F.3d 325, 333 (6th Cir. 2007) (quoting Arredondo v. United States,

178 F.3d 778, 782 (6th Cir. 1999)). “If it plainly appears from the motion, any attached exhibits,

and the record of prior proceedings that the moving party is not entitled to relief, the judge must

dismiss the motion.” Rules Governing § 2255 Cases, Rule 4(b).

                                        III.    ANALYSIS

       Andrews’ filings contain only passing references to Sessions v. Dimaya, 138 S. Ct. 1204

(2018), and Dean v. United States, 137 S. Ct. 1170 (2017). In Dimaya, the Supreme Court

analyzed the definition of “aggravated felony” in the Immigration and Nationality Act, 8 U.S.C. §

1101(a)(43). An “aggravated felony” includes a “crime of violence,” as defined in section 16 of

title 18, which covers:

               (a) an offense that has as an element the use, attempted use, or
               threatened use of physical force against the person or property of
               another, or

               (b) any other offense that is a felony and that, by its nature, involves
               a substantial risk that physical force against the person or property
               of another may be used in the course of committing the offense.

18 U.S.C. § 16.     The Court in Dimaya held that Section 16(b), the residual clause, was

unconstitutionally vague, as it “‘requires a court to picture the kind of conduct that the crime

involves in the ordinary case, and to judge whether that abstraction presents’ some not-well-

specified-yet-sufficiently-large degree of risk.” 138 S. Ct. at 1216 (quoting Johnson v. United

States, 135 S. Ct. 2551, 2556-2557 (2015)).

       Andrews’ request for relief under Dimaya is presumably based upon the fact that the

language in the residual clause is similar to the language used in 18 U.S.C. § 924(c), the statute

under which Andrews was sentenced. Section 924(c)(1) punishes those who use or carry a firearm



                                                  3
“during and in relation to any crime of violence,” which is defined as an offense that is a felony

and

               (A) has as an element the use, attempted use, or threatened use of
               physical force against the person or property of another, or

               (B) that by its nature, involves a substantial risk that physical force
               against the person or property of another may be used in the course
               of committing the offense.

18 U.S.C. § 924(c)(3).

       In Dean, the defendant was charged with, among other crimes, two counts of robbery and

two counts of possessing and aiding and abetting the possession of a firearm in furtherance of a

crime of violence, in violation of 18 U.S.C. §§ 2 and 924(c). 137 S. Ct. at 1174. Section 924(c)

mandates that its sentence be imposed in addition to the punishment for the predicate crime; a first-

time offender receives a five-year mandatory minimum, and a subsequent conviction carries an

additional twenty-five-year mandatory minimum. Id. (citing 18 U.S.C. § 924(c)(1)(A)(i), (C)(i)).

Dean faced a thirty-year mandatory minimum, in addition to any sentence he received for his other

counts of conviction. Id. at 1175.

       The district judge sentencing Dean believed that he was required to disregard this

mandatory minimum when determining the appropriate sentence for the Dean’s other counts of

conviction. Id. While the judge believed that thirty years and one day was more than sufficient

for Dean’s actions, he thought that the other counts, viewed on their own, plainly warranted

sentences longer than one day. As such, he sentenced Dean to concurrent sentences of forty

months for his non-§ 924(c) convictions, resulting in a total sentence of 400 months.

       The Supreme Court reversed, explaining that § 924(c)’s language “simply requires any

mandatory minimum under § 924(c) to be imposed ‘in addition to’ the sentence for the predicate

offense, and to run consecutively to that sentence. Nothing in those requirements prevents a


                                                 4
sentencing court from considering a mandatory minimum under § 924(c) when calculating an

appropriate sentence for the predicate offense.” Id. at 1178. Andrews argues that Dean “gives the

judge [the] option to convert all of my 924(c) charges into one combined count instead of four.”

8/8/2018 Letter at 1 (Dkt. 305).

       The Government contends that neither of these cases affords Andrews relief, because (1)

Andrews’ motion is untimely; (2) the motion is procedurally defaulted; (3) Andrews waived his

claims by failing to develop them; (4) Dimaya does not apply to 18 U.S.C. § 924(c); (5) even if

Dimaya did apply, Hobbs Act robbery qualifies as a predicate crime of violence under the elements

clause of § 924(c); and (6) Dean is a non-retroactive procedural rule. See generally Gov’t Resp.

       Regardless of issues regarding the timeliness of his motion and whether it is procedurally

defaulted, the Court agrees with the Government that Dimaya does not help Andrews.1 While it

is an open question as to whether Dimaya extends to § 924(c) in this circuit, see United States v.

Richardson, 906 F.3d 417, 425 (6th Cir. 2018) (noting that the Fifth, Tenth, and D.C. Circuits have

interpreted Dimaya to mean that § 924(c)’s residual clause is unconstitutionally vague, but leaving

the question “to another day”), Andrews’ conviction for Hobbs Act robbery is still a crime of

violence pursuant to § 924(c)(3)(A). The Sixth Circuit has joined the Third, Seventh, Eighth,

Ninth, Eleventh Circuits “in ruling that Hobbs Act robbery constitutes a crime of violence” under

§ 924(c)(3)(A). United States v. Gooch, 850 F.3d 285, 292 (6th Cir. 2017). Indeed, the Sixth

Circuit has explicitly stated that aiding and abetting Hobbs Act robbery satisfies the force clause.

Richardson, 906 F.3d at 426.




1
 See Pough v. United States, 442 F.3d 959, 965 (6th Cir. 2006) (holding that a district court can
avoid a statute-of-limitations question if it would be easier to simply deny relief on the merits).
                                                 5
          Nor does Dean provide Andrews relief. Dean concerned the district court’s discretion in

imposing a sentence for a predicate offense, not in imposing the sentence under § 924(c), as

Andrews claims. And “every federal court that has ruled on this issue has held that Dean does not

announce a new rule of law that was made retroactive to cases on collateral review.” United States

v. Harper, No. 11-20188, 2018 WL 783100, at *3 (E.D. Mich. Feb. 8, 2018); accord Simmons v.

Terris, No. 17-11771, 2017 WL 3017536, at *2 (E.D. Mich. July 17, 2017) (“[T]here is nothing in

the Supreme Court’s opinion in Dean to suggest that the holding is to be applied retroactively to

cases on collateral review.”); see also United States v. Thornbrugh, No. 89-0067, 2017 WL

3976295, at *2 (N.D. Okla. Sept. 8, 2017) (“Even if Dean did apply retroactively, Dean does not

state a mandatory rule that would entitle defendant to a sentencing reduction, and Dean simply

reaffirms the clearly established proposition that a sentencing court has the discretion to depart

from the sentencing guidelines absent the applicability of statutory mandatory minimum

sentence.”). Andrews cannot bring such a claim nearly five years after his conviction became

final. See 28 U.S.C. § 2255(f)(3) (providing that a § 2255 claim may be asserted within one year

of “the date on which the right asserted was initially recognized by the Supreme Court, if that right

has been newly recognized by the Supreme Court and made retroactively applicable to cases on

collateral review”).

          Thus, as neither Dimaya nor Dean provides relief to Andrews under § 2255, his motion is

denied.

                         IV.     CERTIFICATE OF APPEALABILITY

          Because Andrews’ claims for relief lack merit, the Court will also deny a certificate of

appealability. To obtain a certificate of appealability, a petitioner must make a substantial showing

of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To demonstrate this denial, the

applicant is required to show that reasonable jurists could conclude that the petition should have
                                                 6
been resolved in a different manner, or that the issues presented were adequate enough for

encouragement to proceed further. See Slack v. McDaniel, 529 U.S. 473, 483-484 (2000). For

the reasons stated above, the Court will deny Andrews a certificate of appealability because

reasonable jurists could not find this Court’s assessment of his claims debatable.

                                     V.     CONCLUSION

       For the reasons provided, Andrews’ motion for relief pursuant to 28 U.S.C. § 2255 (Dkts.

294, 305) is denied.

       SO ORDERED.

Dated: May 28, 2019                                  s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge


                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on May 28, 2019.

                                                     s/Karri Sandusky
                                                     Case Manager




                                                 7
